—Judgment, Supreme Court, Bronx County (George Covington, J.), rendered June 25, 1991, convicting defendant, upon his plea of guilty, of three counts of attempted murder in the second degree, and sentencing him, as a second violent felony offender, to three concurrent terms of 8 to 16 years, unanimously affirmed.
We perceive no abuse of discretion in the denial of defendant’s request to withdraw his plea without a hearing.
Defendant’s claim that he was coerced into pleading guilty by either the court or his attorney has no support in the record, the court having accurately advised defendant that rejection of the plea bargain would expose him to having possible consecutive life sentences, and the beneficial plea agreement contradicting defendant’s claim that trial counsel failed to advocate effectively. Moreover, trial counsel did not act against defendant’s interest by stating that there was no impediment to sentencing, such statement accurately reflecting the legal situation once the court denied defendant’s *414motion. Nor is there merit to defendant’s claim that the court violated his right under CPL 380.50 to speak before sentencing. Notwithstanding defendant’s failure to make such a statement, the sentencing minutes reveal that the court properly advised defendant of his right at the beginning of the proceeding (see, People v McClain, 35 NY2d 483, cert denied sub nom. Taylor v New York, 423 US 852). Finally, we perceive no abuse in sentencing discretion. Concur — Carro, J. P., Ellerin, Kupferman and Ross, JJ.